Carley, Judge,
dissenting.
I reluctantly concur with Presiding Judge Deen’s dissent to the effect that the trial court’s order consolidating these two condemnation cases should be reversed. I say “reluctantly” because for the reasons stated by the trial judge and for the reasons stated in the majority opinion, these two cases should be consolidated in the interest of justice as well as to promote judicial economy. However, Section 42 (a) of our Civil Practice Act (OCGA § 9-11-42 (a)) provides as follows: “When actions involving a common question of law or fact are pending before the court, if the parties consent, the court may order a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.” (Emphasis supplied.) It is to be noted that Rule 42 (a) of the Federal Rules of Civil Procedure, from which our Civil Practice Act was adapted, does not require consent of the parties: “When actions involving a common question of law or fact are pending before the court, it may order a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.” Thus, we must assume that the General Assembly, in adapting the Federal Rules of Civil Procedure to be our Civil Practice Act, intentionally inserted the requirement of consent. See Journal, House of Representatives, State of Ga., Reg. Session 1966, pp. 1836, 1837, 2151.
*227Nevertheless, if viewed in a vacuum, our adaptation of Rule 42 (a) as Section 42 (a) of the Civil Practice Act could also be construed so as to authorize discretion in the trial court with respect to consolidation. This is so because as Section 42 (a) of the Civil Practice Act is structured, the words “if the parties consent” come before the semicolon and could be interpreted as referring only to the power of the court to “order a joint hearing or trial of any or all of the matters in issue in the actions.” Under such interpretation, the consolidation of actions and the making of such orders “concerning proceedings therein as may tend to avoid unnecessary costs or delay” would be discretionary. However, notwithstanding the viability of such interpretation from an abstract standpoint, our Supreme Court has spoken otherwise. In Carter v. Witherspoon, 228 Ga. 485, 487 (186 SE2d 534) (1971), the court held that under Section 42 of the Civil Practice Act, “consolidation requires consent of the parties and here there was none.” (Emphasis in original.) See also Wright v. Thompson, 236 Ga. 655, 657 (225 SE2d 226) (1976).
Moreover, notwithstanding the fairness implicit in the majority opinion, I do not agree with its conclusion that there is a conflict between OCGA § 9-11-42 (a) and OCGA § 32-3-17.1, and that, therefore, the latter statute controls, authorizing the court to order consolidation of two separate condemnation proceedings. OCGA § 32-3-17.1 gives the court the authority to “make such orders and give such directions as are necessary to speed the cause, and as may be consistent with justice and due process of law . . . .” (Emphasis supplied.) As recognized by Presiding Judge Deen’s dissent, this statute clearly refers to the court’s authority to expedite an individual condemnation proceeding. It does not give the court the power to consolidate separate condemnation actions. Accordingly, OCGA § 9-11-42 (a) governs, and, because there was no consent to consolidation in the instant case, I believe that the trial court’s order of consolidation should be reversed. Therefore, I respectfully dissent.
I am authorized to state that Presiding Judge Banke joins in this dissent.